UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6912


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHIRLEY MARIE CHAPMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00007-JPB-1)


Submitted:    March 23, 2009                 Decided:   April 7, 2009


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, Brian Christopher Crockett, Assistant Federal
Public Defender, Martinsburg, West Virginia, for Appellant.
Thomas Oliver    Mucklow,   Assistant  United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shirley      Marie    Chapman        appeals   the     district    court’s

order   granting    in    part    and      denying    in    part    her    motion    for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and

reducing    her   sentence       to   57    months’    imprisonment.          We    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court, United

States v. Chapman, No. 3:06-cr-00007-JPB-1 (N.D. W. Va. May 28,

2008), and in our recent decision in United States v. Dunphy,

551 F.3d 247 (4th Cir. 2009).               We also deny Chapman’s motion for

appointment of counsel.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court       and   argument    would     not    aid   the

decisional process.

                                                                              AFFIRMED




                                            2